DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This communication is a non-final, first office action on the merits on patent application 16/505,895, attorney docket Q248300. Application claims foreign priority to GB1811274.8, filed 07/10/2018, and applicant is Flexenable, LTD.  
Applicant’s election without traverse of Invention I, claims 1-10, and the species in claims 4 and 5 and claim 7 in the reply filed on 11/24/2020 is acknowledged.  Claims 3, 8 and claims 11-13 have been withdrawn from consideration. Claims 1, 2, 4, 5, 6, 7, 9 and 10 are pending and are considered below. Examiner will use numbers in parentheses to indicate numbered elements in prior art figures, and brackets to point to paragraph numbers where quoted material or specific teachings can be found.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the inventor or a joint inventor regards as the invention.


Claims 1, 2, 4, 5, 6, 7, 9 and 10 are rejected under 35 U.S.C. 112(b)  as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
1 recites the limitation "the regions of said pixel electrodes" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites “independently addressable via conductors outside of the array of pixel electrodes," and “transmissive conductors.” It is not clear which element “wherein said conductors” refers.  There is no support for transmissive conductors outside the pixel electrode array.
Claim 6 recites the term “in close proximity”. The term is a relative term, which renders the claim indefinite.  The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claims 2, 4, 5, 6, 7, 9 and 10 depend from claim 1 and carry the same defect.
Claims 7 and 9 depend from claim 6 and carry the same defect.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the periodic array of nanoholes” recited in claim 10 must be shown or the feature canceled from the claim.  No new matter should be entered.
And “the conductor outside the array of pixel electrodes is connected by conductor material to a second conductor level within said stack as recited in claim 2 
And “transmissive conductors comprise at least one transmissive conductor that exhibits a primary transmission peak in the red region; at least one transmissive conductor that exhibit a primary transmission peak in the blue region; and at least one transmissive conductor that exhibits a primary transmission peak in the blue region” as recited in claim 5 must be shown or the feature canceled from the claim.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 4, 6, 7 and 9 are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Ono (U.S. 2014/0340622).

As for claim 1,
Ono teaches in figures 2, 4 and 7, a device comprising: 
a stack of layers (ITO1, GSN, SEM, DL PIT, AL2) supported on a support film (SUB2) and defining an array of pixel electrodes (PIT, [0047]) and electrical circuitry (TFT, via which each pixel electrode is independently addressable via conductors (DL,  GL) outside of the array of pixel electrodes; and 

wherein said conductors are light transmissive (CTI is formed of ITO and is transparent [0053]) and are connected within the first conductor level to a conductor outside the array of pixel electrodes (shown connected to MSL on the first level in figure 7).

As for claim 2,
Ono teaches the device according to claim 1, and Ono teaches that said conductor (MSL) outside the array of pixel electrodes is connected by conductor material to a second conductor level within said stack (connected to the common electrode drive circuit shown in figure 1, and the connection is inherently by a conductor)

As for claim 4,
Ono teaches the device according to claim 1, and it is inherent in Ono that said transmissive conductors exhibit a substantially higher transmittance for some wavelengths in the visible spectrum than for other wavelengths in the visible spectrum. (Ono uses ITO as the transmissive conductive material in CT, which has transmissibility that varies with wavelength.  See for example figure 4 of U.S. 2009/0207116 to Rho et al., where line B is ITO, and varies from 81-90% permeability.


As for claim 6,
Ono teaches the device according to claim 1, and ONO teaches that the stack of layers includes a source-drain conductor pattern (DL) defining an array of source conductors DL, and an array of drain conductors (SM); and semiconductor channel material (SEM) connecting said source and drain conductors in channel regions where the source and drain conductors are in closest proximity; and 
wherein said device further comprises non-transmissive conductors in said channel regions at said first conductor level (DL is a metal, which is inherently non-transmissive), wherein the non-transmissive conductors are substantially non-transmissive over the visible spectrum (metals reflect or absorb all visible light wavelengths.).

As for claim 7,
Ono teaches the device according to claim 6, wherein the non-transmissive conductors (DL) are isolated from the transmissive conductors (by gate insulating film GSN) within the first conductor level.

As for claim 9,
Ono teaches the device according to claim 6, wherein said transmissive conductors comprise one or more conductive metal oxide materials (ITO), and said non-transmissive conductors comprise one or more metallic materials (see list in [0061]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ono in view of Son et al. (U.S. 2016/0116795).

As for claim 10,
Ono teaches the device according to claim 1, wherein said non-transmissive conductors comprise one or more metallic materials, and define periodic nanohole arrays. 
However, Son teaches in figure 3 forming a nanohole array  (PCF-plasmonic color filter) in place of the common electrode using non transmissive metal  [0061, 0064], and are of nanometer size [0072].
It would have been obvious to one skilled in the art at the effective filing date of this application to substitute PCF for the common electrode of Ono because the PCF allows the device to operate in PLS mode, Son 0086] and control pixel brightness Son [0135, 00 . Sonehara [0108]. One skilled in the art would have combined these elements with a reasonable expectation of success.
 
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and is properly supported by the specification, and the claim is rewritten to overcome the rejections under 35 U.S.C. 112(b) set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:

As for claim 5,
The prior art does not teach or make obvious common conductors that are light transmissive conductors as recited in claims 1 and 4, wherein at least one transmissive conductor that exhibits a primary transmission peak in the red region; at least one transmissive conductor that exhibit a primary transmission peak in the blue region; and at least one transmissive conductor that exhibits a primary transmission peak in the blue region.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A BODNAR whose telephone number is (571)272-4660.  The examiner can normally be reached on M-Th and every other Friday 7:30-5:30 Central time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN A BODNAR/Examiner, Art Unit 2893